EXHIBIT D
From:                          Laura Menninger
Sent:                          Tuesday, July 19, 2016 11:33 AM
To:                            'Meredith Schultz'
Subject:                       RE: Giuffre - Conferral regarding search terms


M eredith:

Iw ritetoconfirm ouroralconferral.P leaseletm eknow ifyou disagreew iththefollow ingorifthereissom eother
agreem entyou thinkw ereached:

   1. Iw illendeavortohavem y clientgainaccesstoanearthlinkaccountthatyou believeishers.Yourbasisforthat
      beliefisadiskyou produced lastw eek,obtained pursuanttoaFO IA request,thatcontained atP age2035 an
      addressbookfrom approxim ately 2005 w hichhasthatearthlinkaccountnam enexttoM s.M axw ell’snam e.

   2. T erram ar– You havew ithdraw nthatasastandalonesearchterm .Ihaverepresented toyou thatw ehave
      searched allT erram arem ailsforotherw iseresponsivedocum entsasw ellas

   3. W itnessnam es– You believethatsearchterm s124-341,w hicharew itnessnam esbrokenupintofirstand last
      nam esfrom yourR ule26 list,relatetoyourR FP num ber5 (“ Alldocum entsrelatingtom assages… ” ).I
      represented toyou thatIhavesearchedfortheterm s“ m assage,    ” “ m asseur,
                                                                                ” “ therapy” etc.asyou requested,
      butyou w ould stilllikem etosearchasubsetof124-341 surnam esnam esforallcom m unicationsw ithcertain
      w itnessesthatyou believerelateto“ m assages.” IsaidIw ould lookatyourlist,w henyou send it,and evaluate
      w hetherw estillobjecttorunningthosem orelim itednam estoseeifthereareany com m unicationsthat“ relate
      tom assages.” Istillobjectthatthesearchterm sinvolvingnam esistoobroad andburdensom eform etohave
      toreview allcom m unicationsw iththoseindividualstotry todiscernw hatyou believem ay orm ay notrelateto
      a“ m assage.”

   4. L aw yernam es– You havew ithdraw n.

   5. Com m onw ords– You havew ithdraw nw iththeexceptionof“ lingerie,
                                                                      ” w hichIw illruntoseeifitrelatesin
      som ew ay toR FP 5 (“ m assages”).

   6. O therw ords–
          a. You havew ithdraw n#93 Abernathy and #94 Brillo.
          b. Im aintainm y objectiontoGuggenheim ,thenam eofam useum w hichyou represented tom epertains
              insom ew ay toallegationsm adeby w itnesses      butforw hichnodocum entsorotherinform ation
              hasbeenshared (i.e.,Ihaveneverseenany allegationsby                 .BecausethereisnoR FP to
              w hichIbelievethatterm relates,and itisthenam eofam useum ,Iobjecttorunningthatsearchterm .
          c. Gerbil– You havew ithdraw n.

   7. Additionally:
         a. Iadvisedyou thatIw asnotabletosearchfor#                   becausethoselettersarethefirstpartofm y
              client’slongstandingem ailaddress,and searchforthatterm w illyield literally every singleem ailshehas
              sentorreceived.Ibelieveyou havew ithdraw nthatrequested searchterm .
         b. Iadvisedyou thatIw asnotabletosearchforinitialsat#16-21 and75-77.T otheextentthoseinitials
              representpeoplefrom w hom you haverequestedallcom m unications(and w hichtheCourthaslim ited
              to1999-2002 and post-2002 asthey relatetosex trafficking),forexam ple,Jeffrey Epstein
                      ,Iam searchingforand producingresponsivedocum ents,sothereisnoneed tosearchforthe

                                                         1
                initials.W ithregardsto ,you toldm ethatis                 and thereisnostandalonerequestfor
                com m unicationsw ithher.

-Laura



                  L auraA .M enninger
                  Haddon,M organand Forem an,P .C.
                  150 East10thA venue
                  Denver,Colorado80203
                  M ain303.831.7364 FX 303.832.2628
                  lm enninger@ hm flaw .com
                  w w w .hm flaw .com

CO N FIDEN T IAL IT Y N O T ICE:T hise-m ailtransm ission,and any docum ents,filesorpreviouse-m ailm essages
attached toitm ay containinform ationthatisconfidentialorlegally privileged.Ifyou arenottheintended
recipient,orapersonresponsiblefordeliveringittotheintended recipient,you arehereby notifiedthatyou
m ustnotread thistransm issionand thatany disclosure,copying,printing,distributionoruseofany ofthe
inform ationcontained inorattached tothistransm issionisS T R ICT L Y P R O HIBIT ED.Ifyou havereceived this
transm issioninerror,pleasenotify thesenderby telephoneorreturne-m ailand deletetheoriginal
transm issionand itsattachm entsw ithoutreadingorsavingitinany m anner.T hankyou.


From :Laura Menninger
Sen t:Monday, July 18, 2016 2:27 PM
To:'Meredith Schultz'
Cc:Jeff Pagliuca; 'Sigrid S. McCawley - Boies, Schiller & Flexner LLP (smccawley@bsfllp.com)'; ''brad@pathtojustice.com'
(brad@pathtojustice.com)'
Subject :RE: Giuffre - Conferral regarding search terms

DearM eredith,

Iam inreceiptofyouroppositiontotheL etterM otiontoS trikeyourM otionforanAdverseInference.T he
representationsintheR esponseareperplexing,particularly inlightofthebelow em ailcom m unicationinw hichI
specifically 1)inform edyou ofthesearchterm sthatw ew ould runderived from yourlist,and2)specifically requested a
telephoneconferenceontheissueofsearchterm spursuanttotheCourt’sO rderand priortoany suchsearch.

YourrepresentationtotheCourtthatw earerunning“ secretsearchterm sunilaterally chosenby Defendant” issim ply
inaccurate.Asclearly setforthinthebelow em ailcom m unication,inordertom oveproductionforw ard,w einvited
discussionregardingourplantorunasubsetofthesearchterm sthatyou selected.T heitem sexcluded from thesearch
w erethoseterm syou proposedthatw ereunattached toany discovery request,orw ould resultintheselection
irrelevantdocum entsduetothecom m onality oftheterm ortheirirrelevancetothiscase,suchasT erraM ar.T heterm s
runarenot“ secret” and notselected by thedefense– they are“ therem ainderoftheterm s” notspecifically discussed
inthebelow em ail.Foravoidanceofdoubt,itisyourproposed list,excluding item s49,50,51,64,66-72,93-94,113,
114-116,119-120,121-122,124-341,355,358,360,361,and 365,366-368.

S econd,and againcontrary totherepresentationinyourR esponse,Ispecifically requested atim eforatelephone
conferraltodiscussthesearchterm s.S pecifically,Istated “ I am available by telephone today and tomorrow to discuss
the issues raised herein.” Despitethisclearrequestforacalliftherew ereissuesyou w ishedtodiscuss,orifyou had
specificR FP ’stow hichtheexcluded term srelated,Iheard nothingfrom you onT hursday afternoonorFriday toseta
                                                            2
tim etodiscusstheterm sortheissuesraised regardingoverbreadth.Assuch,w eproceeded processingyourlistw ith
theexceptionssetforth.

Iw illreiteratem y offertosetacalltodiscusstheexcluded term stodeterm ineifthereareagreeableadditions.Inlight
ofthedepositionscheduled forFriday and thetim eittakestorunsearches,any callw ould needtobesetpriortonoon
M T tom orrow .P leaseadvise,onew ay ortheother,ifyou aresatisfiedw iththelistorifyou w ould liketosetacall.

-Laura


                  L auraA .M enninger
                  Haddon,M organand Forem an,P .C.
                  150 East10thA venue
                  Denver,Colorado80203
                  M ain303.831.7364 FX 303.832.2628
                  lm enninger@ hm flaw .com
                  w w w .hm flaw .com

CO N FIDEN T IAL IT Y N O T ICE:T hise-m ailtransm ission,and any docum ents,filesorpreviouse-m ailm essages
attached toitm ay containinform ationthatisconfidentialorlegally privileged.Ifyou arenottheintended
recipient,orapersonresponsiblefordeliveringittotheintended recipient,you arehereby notifiedthatyou
m ustnotread thistransm issionand thatany disclosure,copying,printing,distributionoruseofany ofthe
inform ationcontained inorattached tothistransm issionisS T R ICT L Y P R O HIBIT ED.Ifyou havereceived this
transm issioninerror,pleasenotify thesenderby telephoneorreturne-m ailand deletetheoriginal
transm issionand itsattachm entsw ithoutreadingorsavingitinany m anner.T hankyou.



From :Laura Menninger
Sen t:Thursday, July 14, 2016 2:35 PM
To:Meredith Schultz
Cc:Jeff Pagliuca; Sigrid S. McCawley - Boies, Schiller & Flexner LLP (smccawley@bsfllp.com); 'brad@pathtojustice.com'
(brad@pathtojustice.com)
Subject :Giuffre - Conferral regarding search terms

M eredith–

Iam w ritingtoyou,incom pliancew iththeCourt’sO rder,tonegotiatethesearchterm sforthesearchofourclient’s
electronicdevices.W hileJeffraisedm any oftheseissuesorally w ithBrad lastw eek,Iam includingthem inw rittenform
sothattherecanbenodisputeaboutourposition.

Idoobjecttothevastnum berofyour368 searchterm s.M ostarenottied toany R equestforP roductionservedonM s.
M axw ell,northeCourt’sO rderslim itingthoserequests.

T erram ar–
S earchterm 49 is“ T erram ar.” W hilew earesearchingourclient’sterram arem ailaddressforotherw iseresponsive
docum ents,thissearchterm w ould pullupthousandsofdocum entsrelated toherw orkforthatorganizationw hichare
(a)non-responsiveand(b)irrelevanttothisaction.W ew illnotagreetothisstandalonesearchterm .

W itnessN am es


                                                           3
W ithregardtothesearchterm snum bered 124-341,insofarasIcantell,you havesim ply brokenapartthefirstand last
nam esofevery w itnessincluded w ithinyourR ule26 disclosures.How ever,you neversubm itted aR FP seekingall
com m unicationsbetw eenourclientand yourw itnesses.T herearesom eR FP sw hichidentify individualw itnessesw hose
com m unicationsw ithourclientyou sought(e.g.,1 – Epstein,2,
                                           and Iw illincludethosenam esw ithinoursearches.

Astoothernam esincluded onthelist,m any areincredibly com m onnam es
w hichyou areaskingtosearchasstandaloneterm s,i.e.,divorced from theaccom panyingsurnam esorfirstnam es.You
haveincludedthenam e“ m ax*” w ellaw arethatourclient’ssurnam e,and thatofallofherpaternalfam ily m em bers,
w illbeginw iththosethreeletterstogether.Yoursearchterm sthusarelikely toyield every singleem ailsentorreceived
by ourclient,orherfam ily m em bers,orany otherdocum entinherpossessionw ithherow nnam eonthedocum entor
inthem etadata,inotherw ordshundredsofthousandsofnon-responsivedocum ents.Yoursearchterm sinclude“
and thusarelikely toincludeevery billthatourclienthasreceivedorsentordiscussed.Yoursearchterm sinclude
        w hothecourthasalready ruledm aintainsanattorney-clientrelationshipw ithourclient(and totheextent
othersarecopiedonhisem ails,thosew ould becaptured by searchesfortheotherpeople’snam es).
                              ,thoughheisnotonany w itnesslistorinany R FP .

Insum ,Iw illnotagreetothesearchterm sregardingw itnessnam esnum bered124-341 unlessyou (a)providem ew ith
anactualR FP tow hichthey eachrelate,and (b)m akesom eefforttom atchthem toactualpeoplew hohavesom e
relationshiptothiscase(likefirstnam e/3 lastnam eorsom epartsthereof).

L aw yerN am es
W hatisyourbasisforsearchterm snum bered366-368:M cCaw ley,S chultzand Boies? L ikew isetotheextentM r.
Edw ardsand Cassellarealsoincluded inthew itnesslist,w hatisyourbasisforsearchingfordocum entsreferencing
them ? T hesesearchterm sseem ed designed topullprivileged attorney-clientcom m unicationsand donotcorrespond to
any R FP .W ew illnotagreetotheseterm s.

Com m onW ords
You haveincludedanum berofw ordsthatrelatetocom m onitem sand placenam es.P leaseexplainw hichR FP allow s
forasearchofthefollow ingterm s:

50 – S outhernDistrict(w hichw illpullupevery attorney-clientcom m unicationthatreferstoourcaseand includesany
pleading)
51 – P alm Beach(aplaceourclientlived form any years)
64 – N ew M exico
66-72 – U S VIby variousnam es
113 – hospital
114 – 116 – hotel,suite,villa(every singletravelrecord relatedtoourclient’stravelw hichtheCourthasnotordered)
119 – 120 – P aris,France
121 – 122 – Zoro,R anch
360 – Bed
361 – Bath
365 -L ingerie

O therW ords
M any otherw ordshavenorelationshiptothiscase.P leaseadvisem easto(a)w hichR FP they correspond toand (b)
yourgoodfaithbasisforseekingthesesearchterm sinrelationtoany suchR FP :

93 – Abernathy
94 – Brillo
355 – Guggenheim
358 -Gerbil

                                                        4
Conferral
Althoughm any ofyourothersearchterm sareatrem endousstretch,Icanagreetothem intheinterestofgettingthe
searchdoneonatim ely basis.Accordingtoourforensicexpert,runningasearchonM s.M axw ell’sdevicesofall368
term sw illtakem orethanaw eek.Iam availableby telephonetoday andtom orrow todiscusstheissuesraised herein.If
Idonothearfrom you,Iw illpresum ethatyou areinagreem enttotherem ainderoftheterm sbeingrunonthedevices.
T hatshould allow aproductionofdocum entsintim eforM s.M axw ell’scontinued depositionnextw eek.

Iam intentionally nottakingapositionregardingtheotherdem andsyou provided inyourletterofJune30 atpages1-2.
T hesearchesw illbeconducted inaccordancew ithstandard practicesintheindustry andtheCourtorderedusto
negotiatesearchterm sonly.

-Laura


                 L auraA .M enninger
                 Haddon,M organand Forem an,P .C.
                 150 East10thA venue
                 Denver,Colorado80203
                 M ain303.831.7364 FX 303.832.2628
                 lm enninger@ hm flaw .com
                 w w w .hm flaw .com

CO N FIDEN T IAL IT Y N O T ICE:T hise-m ailtransm ission,and any docum ents,filesorpreviouse-m ailm essages
attached toitm ay containinform ationthatisconfidentialorlegally privileged.Ifyou arenottheintended
recipient,orapersonresponsiblefordeliveringittotheintended recipient,you arehereby notifiedthatyou
m ustnotread thistransm issionand thatany disclosure,copying,printing,distributionoruseofany ofthe
inform ationcontained inorattached tothistransm issionisS T R ICT L Y P R O HIBIT ED.Ifyou havereceived this
transm issioninerror,pleasenotify thesenderby telephoneorreturne-m ailand deletetheoriginal
transm issionand itsattachm entsw ithoutreadingorsavingitinany m anner.T hankyou.




                                                      5
